Title: 4th.
From: Adams, John Quincy
To: 


       The judge was much better this morning. At 11 o’clock I came up to College. Mr. Williams closed his course, with a lecture upon astronomy. He finished with an affectionate farewell to the Class, advising them to carry into life the spirit of Philosophy, which was the spirit of business: a spirit which could not fail to make useful members of Society. I return’d and dined at Mr. Dana’s. Pass’d part of the afternoon there, and just before college came up to college again.
       John Jones Waldo, of Boston will be 19 the 15th. of September. He has had his education till within these two or three years in England, and seems to pride himself upon his european acquisitions. He has seldom associated much with any of the Class, which some have attributed to haughty arrogance, and some to an independent disposition. His talents, natural and acquired, are very good but he has not always improved his time to the best purpose. He is not popular throughout the Class, but has one enthusiastic admirer, whose name is among the first in the Class. Waldo, at the latter end of the last quarter obtain’d leave to be absent from that time till Commencement, as he wished to embark soon, for Europe; and he has not appeared, this quarter.
      